Judgment, Supreme Court, New York County (George Daniels, J.), rendered February 27, 1996, convicting defendant, after a jury trial, of criminal sale of a controlled substance in the third degree, and sentencing him, as a second felony offender, to a term of 5 to 10 years, unanimously affirmed.
Defendant was not deprived of a fair trial by the prosecutor’s misstatement of law during summation since the error concerned a relatively minor issue in the case. Moreover, the court’s instructions to the jury in its final charge served to prevent any prejudice (see, People v Barnes, 80 NY2d 867). Concur — Williams, J. P., Tom, Lerner, Rubin and Saxe, JJ.